DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 07 January 2022, have been considered.

Drawings
The drawings received on 07 January 2022 are accepted.

Specification
1. The disclosure is objected to because of the following informalities: at page 1, lines 6-10, U.S. Application No. 16/869,914 is now United States Patent No. 11,260,667.  
2. The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hiratsuka et al. (US 8,585,190).
With respect to claim 1, Hiratsuka discloses a liquid circulation method comprising: 
detecting a pressure (Column 5, lines 48-52) in a circulation passage (Fig. 3, elements 16, 20) of a liquid circulation device through which liquid circulates to be supplied to and collected (Column 4, lines 53-62) from a circulatory liquid discharge head (Fig. 3, element 12); and 
controlling (Fig. 2, element 110) a liquid feeding device (Fig. 1, elements 54, 80; Column 9, lines 28-50, i.e. pump rpm) based on a detection result of the pressure (Fig. 5, Low resistance, High resistance) to circulate the liquid in the circulation passage; 
acquiring a characteristic (Fig. 2, elements 40, 42; Column 7, lines 55-67) indicating a relationship among a drive amount of the liquid feeding device (Fig. 1, elements 54, 80), discharge information of the liquid discharged from the liquid discharge head (Column 7, lines 44-52, i.e. image data, discharge positions, discharge amounts), and a pressure detection value (Fig. 5) of the circulation passage (Fig. 1, elements 16, 20); and 
changing (Fig. 5, i.e. adjust to Normal), based on the characteristic acquired (Fig. 5, Low resistance, High resistance), at least one of a control parameter (Fig. 1, elements 54, 80; Column 9, lines 28-50, i.e. pump rpm) and a calculation expression (Column 7, lines 62-67, i.e. HDD 124) used to control the liquid feeding device (Fig. 1, elements 54, 80).
The examiner notes to applicant that “Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997)”, see MPEP 2114.  Furthermore, Hiratsuka discloses the necessary controls (Fig. 2) to execute the liquid circulation method steps and thus would have been obvious to one of ordinary skill in the art as applied above.
With respect to claim 2, Hiratsuka discloses changing (Fig. 2, element 110) the at least one of the control parameter (Fig. 1, elements 54, 80; Column 9, lines 28-50, i.e. pump rpm) and the calculation expression (Fig. 2, elements 58, 134; Column 8, lines 1-5) when an environmental condition (Fig. 1, i.e. environmental temperature) changes by a predetermined value or more (Column 8, lines 4-5).
With respect to claim 3, Hiratsuka discloses changing (Fig. 2, element 110) the at least one of the control parameter (Fig. 2, element 110) and the calculation expression when deterioration of a component of the liquid circulation device over time is predicted (Column 9, lines 4-37). 
With respect to claim 4, Hiratsuka discloses changing (Fig. 2, element 110) the at least one of the control parameter and the calculation expression when at least one of the liquid (Column 8, line 5, i.e. ink circulation control program and Column 9, lines 14-17), the liquid discharge head (Column 9, line 4), and a component of the liquid feeding device (Fig. 1, elements 54, 80, i.e. replace broken pump) is changed (Column 9, lines 4-37).
With respect to claim 5, Hiratsuka discloses acquiring (Fig. 2, element 110) the characteristic from a pressure variation detection value (Fig. 5) detected by the pressure sensor (Fig. 2, elements 40, 42) when a liquid discharge operation is stopped and the liquid feeding device is driven by a predetermined drive amount (Column 7, lines 10-15, i.e. stop printing and remove air bubbles).
With respect to claim 6, Hiratsuka discloses acquiring (Fig. 2, element 110) the characteristic (Fig. 2, element 128) from the pressure variation detection value (Fig. 5, i.e. delta P = 0) when the liquid discharge operation is stopped and a predetermined amount of liquid is discharged from the liquid discharge head (Column 7, lines 10-15, i.e. stop printing and remove air bubbles).
With respect to claim 7, Hiratsuka discloses acquiring (Fig. 2, element 110) the characteristic from a liquid feed amount (Column 9, lines 28-50, i.e. pump rpm) of the liquid feeding device (Fig. 1, elements 54, 80) and the pressure detection value (Fig. 5) when a liquid discharge operation is performed (Column 7, line 44, i.e. forming an image).
With respect to claim 8, Hiratsuka discloses acquiring (Fig. 2, element 110) the characteristic from a discharge amount (Column 7, lines 44-52, i.e. image data, discharge positions, discharge amounts) and the pressure detection value (Fig. 5) during the liquid discharge operation (Column 7, line 44, i.e. forming an image).
Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        09/08/2022